                   Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

    ANGEL BARBER,

                         Plaintiff,

    v.                                              CIVIL ACTION FILE NO.:
                                                    1:18-CV-04925-AT
    GARY BARNABY,

                         Defendants.

         MOTION TO RECONSIDER EXCLUSION OF EXPERT WITNESS
                          LAMAR BLOUNT

            COMES NOW GARY BARNABY and hereby moves that this Court

reconsider its decision to exclude Defendant’s medical billing expert Lamar Blount.

The parties discussed the anticipated testimony of Mr. Blount in the hearing of May

10, 2019, resulting in the Minute Sheet Entry at Doc. No. 48 (although said

document does not reference Mr. Blount). Defendant’s understanding was that this

Court excluded Mr. Blount from testifying on the basis of relevance along with this

Court’s concern that his testimony would unnecessarily enlarge the proceedings at a

late stage (with the original discovery deadline then pending on May 24, 2019).

However, this Court extended the discovery deadline for expert witness proceedings

through August 2, 2019, providing sufficient time to involve Mr. Blount in this case.


M0503567.1 14256                                1
                   Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 2 of 17




Defendant asks this Court to reconsider the exclusion of Mr. Blount based on new

11th Circuit case law, as well as the recent testimony of Dr. Erik Bendiks.

                                  SUMMARY OF ARGUMENT

            Lamar Blount’s testimony would be pertinent to important questions of the

reasonableness and necessity of Plaintiff’s medical bills, particularly those issued by

Georgia Spine & Orthopedics / Dr. Bendiks. On April 29, 2019, the 11th Circuit

issued its opinion in Showan v. Pressdee, 922 F.3d 1211, 1218 (11th Cir. 2019),

specifically authorizing this very same witness (Lamar Blount) to provide the type

of testimony Defendant anticipates him providing in the instant case.1 Furthermore,

Dr. Bendiks was deposed on May 17, 2019, admitting on the record that his bills

contain the very type of fraudulent billing practices Mr. Blount would analyze and

explain to the jury. Supra.

                        ARGUMENT AND CITATION OF AUTHORITY

      1. Showan v. Pressdee Specifically Authorizes this Same Expert to Provide the
         Same Anticipated Testimony.

            Defendant will first address the question of the relevance of Lamar Blount’s

testimony. In Showan, the 11th Circuit characterized Lamar Blount as a “medical rate



1
 The Showan case had not yet been published as of the hearing of May 10, 2019,
and Defense counsel was unaware of it at that time.

M0503567.1 14256                                2
         Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 3 of 17




expert.” Showan, 922 F.3d at 1217. Mr. Blount, along with a second billing expert,

“relied on average rates that included those subsidized by the government or private

insurers.” Id.

      In Showan, the treating physician charged $173,213 for a discectomy2 surgery

and another $80,768 for a “facility fee.” Id. “Blount testified that, based on databases

for doctors in the same area, the 90th percentile charge for the same procedure would

be $20,688. The 80th percentile for a facility fee would be $27,144.” Id.

      The same circumstances exist here: according to Plaintiff’s demand

correspondence, Georgia Spine & Orthopedics has charged $174,975.00 for

procedures including a discectomy/cervical disk replacement, along with another

$52,392.79 in “facility fee” charges.3 Defendant anticipates that Mr. Blount would

offer testimony comparing those charges with the 50th and 75th percentile rates for

similarly-situated doctors performing similar or identical procedures within the

Metro Atlanta market area, thus demonstrating that the market rate for such


2
 The Mayo Clinic defines a discectomy as “a surgical procedure to remove the
damaged portion of a herniated disk in your spine.” See
https://www.mayoclinic.org/tests-procedures/diskectomy/about/pac-20393837.
3
  A cervical disk replacement surgery involves the removal of a natural vertebral
disk and replacement of same with metal and plastic hardware. (“Discovery
Deposition of Erik Bendiks taken May 17, 2019”, filed separately and hereinafter
“Depo. Bendiks,” at P63, L9—P64, L7). Defendant understands that these charges
have increased since the date of the demand as Plaintiff has continued to treat.
M0503567.1 14256                         3
                   Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 4 of 17




procedures is substantially lower than the rate charged by Dr. Bendiks’s practice.

            In Showan, the 11th Circuit noted that Mr. Blount’s “testimony addressed the

reasonableness and necessity of what Showan had paid for her discectomy. Whether

the expenses were ‘reasonable and necessary’ is a critical inquiry under Georgia

law.” Showan, 922 F.3d at 1218 (emphasis supplied). The 11th Circuit also noted that

the experts’ testimony did not violate the Collateral Source Rule (as plaintiff in that

case argued), reasoning:

            Defendants were properly allowed to argue that medical charges
            were unreasonably high. They did not try to get any “credit” from the
            jury based on payments that Showan had received. [] Indeed, Showan,
            who is uninsured, says she received no such payments. Showan’s
            argument thus fundamentally misinterprets the collateral source rule.
            She contends that the district court should have excluded evidence not
            of what was paid but of what might have been paid had she obtained
            insurance. Defendants were not trying to introduce such evidence.

Id. at 1218 (emphasis supplied).

            Finally, and importantly for purposes of the current posture of this case, the

11th Circuit also opined that Rule 403 was not violated:

            Showan’s Rule 403 argument also fails. As noted above, Georgia law
            permits testimony regarding whether medical expenses are reasonable
            and necessary. And to the extent Showan suggests that the testimony of
            Blount and Schmor was misleading, she could have offered her own
            expert testimony to disagree with or supplement their testimony. If
            Showan believed the “volume discounts,” as she describes them, did
            not apply to her, she could have attempted to convince the jury of that.
            But the district court did not err in allowing Defendants’ experts to

M0503567.1 14256                                4
                   Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 5 of 17




            give the jury a picture of what most doctors in the area charge for
            a discectomy.

Id.

            Defendant attaches hereto the Rule 26(b) summary report of Lamar Blount as

Exhibit “A”, along with Mr. Blount’s “Detailed Findings” further explicating same

as Exhibit “B”. This proffer fully discloses Mr. Blount’s opinions and the basis of

his testimony, which is sophisticated, reliable, and has been approved by many

courts, now including the 11th Circuit. Id; see also Med. Ctr., Inc. v. Bowden, 348

Ga. App. 165, 171, 820 S.E.2d 289, 300 (2018) (“Blount testified that there is a

standard method among hospitals for calculating the reasonable amount of billed

charges, and, according to his research, TMC charged rates that were higher than

comparable hospitals.[] We conclude that Blount’s opinion was both reliable and

relevant”).

             Defendant intends to offer Lamar Blount’s testimony on the same basis in

this case as in Showan: he will opine as to the reasonableness and necessity of the

medical bills charged to Plaintiff, most notably by Dr. Bendiks, providing the jury

with comparative information so they have “a picture of what most doctors in the

area charge” for the procedures Plaintiff has received. Showan, 922 F.3d at 1218.

      2. Dr. Bendiks has Also Admitted that His Bill Contains Known Examples of
         Billing Fraud

M0503567.1 14256                                5
                   Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 6 of 17




            Lamar Blount is a medical coding and billing expert. He is qualified to testify

both as to comparative market rates for a given procedure, as approved by the 11th

Circuit in Showan, and also to explain to the jury certain known instances of

accounting or billing fraud if a provider happens to be employing those disreputable

tactics in its bill. Dr. Bendiks has already admitted that examples of such accounting

“errors” exist in his bill, although he characterizes these as unintentional, discussed

in detail supra. “Errors” in a physician’s bill (such as Dr. Bendiks’s) go to the

“necessity” side of the “reasonable and necessary medical bills” analysis, as

referenced by the 11th Circuit in Showan. If a bill contains “errors” or outright fraud,

such charges were not necessary and are therefore within the expert’s purview. Such

“errors” also go to the expert’s overall credibility, and potentially reveal bias, intent

or motive (particularly when those “errors” are coupled with direct referral

relationships with medical funding companies, as is the case here4). See, e.g. ML

Healthcare Servs., LLC v. Publix Super Markets, Inc., 881 F.3d 1293, 1306 (11th

Cir. 2018).


4
  Defendant has separately filed a motion for sanctions based upon Georgia Spine &
Orthopedics’ misleading and abusive discovery tactics, which served to conceal their
referral partnership with Omni Funding Company from Defendant and this Court.
The doctor-funder referral partnership was only revealed at Dr. Bendiks’s deposition
when he belatedly produced voluminous notes pertaining to Plaintiff’s treatment and
the funding arrangement directly facilitated by his staff.

M0503567.1 14256                                6
        Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 7 of 17




      In the medical billing and coding industry, certain accounting practices are

recognized as fraudulent. These include “up-coding,” “un-bundling,” “double

billing” and billing for procedures that were not actually performed. According to

the National Correct Coding Initiative Policy Manual for Medicare Services5, “un-

bundling occurs when multiple procedure codes are billed for a group of procedures

that are covered by a single comprehensive code.” Dr. Bendiks agreed with this

definition at his deposition. (Depo. Bendiks at P42, LL9-13). The CMS manual

continues: “Two types of practices lead to un-bundling. The first is unintentional and

results from a misunderstanding of coding. The second is intentional and is used by

providers to manipulate coding in order to maximize payment.” Dr. Bendiks was

read this definition at his deposition, and he agreed that “un-bundling would be a

kind of billing fraud” “if it was intentional.” (Depo. Bendiks at P42, L22—P43, L1).

      Dr. Bendiks’s bill for both of the surgical procedures he performed contained

a separate billing entry for “fluoroscope exam[s]”. (Depo. Bendiks, Defendant’s Ex.

“1”, at Bates-stamp EB0004). A fluoroscope is a device that allows a doctor to see,

using x-rays, into the patient’s body while he or she performs surgery on the patient.


5
    The Centers for Medicare & Medicaid Services administer the federal
government’s Medicare/Medicaid program. “CMS” maintains a “National Correct
Coding Initiative Program” which seeks to identify and control billing fraud in the
medical industry. See, e.g., “National Correct Coding Initiative Edits” webpage at
https://www.cms.gov/Medicare/Coding/NationalCorrectCodInitEd.
M0503567.1 14256                         7
                   Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 8 of 17




For the lumbar surgery he performed on Plaintiff, Dr. Bendiks billed $1,300.00 for

the fluoroscope use, separate from his surgical bill of $22,650.00. For the cervical

surgery he performed, Dr. Bendiks billed $2,300.00 for fluoroscope use, again

separate from his total surgical bill of $32,000 (billed as $22,000 for one level and

$10,000 for the second level).

            Billing separately for a “fluoroscope exam” while simultaneously performing

surgery is a classic example of un-bundling, used by a provider to “manipulate

coding in order to maximize payment.” Infra. When challenged on these bills (see

Depo. Bendiks at PP36-41), Dr. Bendiks admitted on the record that these charges

were inappropriate and should have been rolled into the surgical costs:

                      ·3· · · · Q· · Do you go back and review the bills that are
                      ·4· ·issued to your patients before they go out to confirm
                      ·5· ·that the codes are all entered properly and they've
                      ·6· ·all -- everything's been billed prop- --
                      ·7· ·appropriately?
                      ·8· · · · A· · No, no.· The only thing I know now is that
                      ·9· ·the fluoroscopy codes are now included.· They've
                      10· ·been -- there's a CC edit that came out so now they're
                      11· ·included.
                      12· · · · Q· · So you think that the change -- there's been
                      13· ·a change, am I understanding that, to where the
                      14· ·fluoro- -- fluoroscopy codes are included with the
                      15· ·procedure?
                      16· · · · A· · Yes.
                      17· · · · Q· · When was that change made?
                      18· · · · A· · That I don't know.· I made -- I became aware
                      19· ·of it this past year or maybe last year.· I'm not sure
                      20· ·exactly when.
M0503567.1 14256                                     8
                   Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 9 of 17




                      21· · · · Q· · So, in other words, those fluoroscopy codes
                      22· ·really should be rolled into or bundled with the
                      23· ·procedure codes?
                      24· · · · A· · Yes.

                      []

                      ·2· · · · Q· · (By Mr. Matthews) Okay.· Would you agree
                      ·3· ·that if your bill reflects any type of unbundling,
                      ·4· ·that would be a mistake, and it would need to be
                      ·5· ·corrected?
                      ·6· · · · · · ·MR. GARDNER:· Object to form.
                      ·7· · · · A· · Which is, I believe, what I just told you.
                      ·8· ·Now I know that.
                      ·9· · · · Q· · Right.
                      10· · · · A· · I've been made aware of that.
                      11· · · · Q· · So, for example, the fluoroscopy code that's
                      12· ·entered separately is a mistake, it needs to be
                      13· ·corrected?
                      14· · · · A· · Correct.
                      15· · · · Q· · You do not intentionally overbill patients,
                      16· ·agreed?
                      17· · · · A· · No.

                      []

                      17· · · · Q· · Okay.· Have you personally reviewed your
                      18· ·bills at any time to determine whether there are any
                      19· ·examples of unbundling, upcoding, double billing, or
                      20· ·billing for procedures that were not performed?
                      21· · · · · · ·MR. GRANT:· Object to form.
                      22· · · · A· · No.· Other than just now looking at the
                      23· ·fluoroscopy code.
                      24· · · · Q· · (By Mr. Matthews) Okay.· So that was one
                      25· ·example we were able to find in a relatively short
                      ·1· · time; agreed?
                       2· · · · A· · Yes.· I see that example.

M0503567.1 14256                                  9
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 10 of 17




(Depo. Bendiks at P41, LL3-24; P43, LL2-17; P45, L17—P56, L2)(emphasis

supplied).

            Dr. Bendiks admitted that he does not review his bills to confirm that charges

are issued to patients appropriately. He further admitted that this particular Plaintiff’s

bills contained two clear examples of unbundling—a known type of billing fraud—

because he charged his patient $3,600.00 extra for fluoroscopy procedures which

should have been rolled into or bundled with the $54,650.00 he was already charging

the patient for the two surgeries he performed. He characterized this over-billing

example as a mistake.

            Dr. Bendiks similarly agreed with the definition of “upcoding” provided by

the McGraw Hill Concise Dictionary, as follows: “A fraudulent practice in which a

provider’s services are billed for higher CPT procedure codes than were actually

performed, resulting in a higher payment by Medicare or third-party payers.” (Depo.

Bendiks at P43, L23—P44, L6). He agreed such a practice would be another type of

billing fraud “if it was done intentionally.” (Depo. Bendiks at P44, L7-14). He

agreed that if his bill were to contain examples of upcoding that would be a mistake

that would need to be corrected, because he does not intentionally overbill patients.

(Depo. Bendiks at P44, LL15-19).

            Dr. Bendiks also agreed that “double-billing” means billing two times for one

M0503567.1 14256                              10
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 11 of 17




procedure instead of merely one time. (Depo. Bendiks at P44, L25 – P45, L4). He

agreed that it would be inappropriate to bill for a procedure that was not performed.

(Depo. Bendiks at P45, LL5-8). He agreed that if his bill contained any instances of

double-billing or billing for procedures that were not performed, that would be a

mistake that would need to be corrected. (Depo. Bendiks at P45, LL9-14). He

admitted that he has not personally reviewed his bills at any time to determine

whether there are any examples of unbundling, upcoding, double-billing, or billing

for procedures that were not performed. (Depo. Bendiks at P45, LL17-21). However,

he agreed that in the medical world, everything a doctor does should be coded and

coded properly, stating: “[I]f you do something, then you should code for it.” (Depo.

Bendiks at P40, LL22-23).

            Dr. Bendiks employs a unique business model which is fundamentally

different from that of the average physician. When asked if his business model as a

practice group was “based on litigation,” he stated that he is an orthopedic surgeon

who primarily sees work-related or accident-related injuries, “but, yes” his practice

is based on litigation. (Depo. Bendiks at P52, L19—P53, L12). In furtherance of this

business model, Dr. Bendiks is “not in network for any medical insurance provider.”

(Depo. Bendiks at P48, L23-P49, L1). Moreover, he is not in network and does not

accept payment from Medicare or Medicaid. (Depo. Bendiks at P49, LL2-4).

M0503567.1 14256                           11
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 12 of 17




Instead, he estimates that 30% of his patients are involved in “car accidents, assaults,

[or] slip and falls,” and he says this part of his practice is growing. (Depo. Bendiks

at P54, LL4-9). He derives another 40% of his business from patients with worker’s

compensation claims. (Depo. Bendiks at P54, LL10-14). The remaining 30% of his

patients “may be out-of-network if they have out-of-network benefits,” but (as Dr.

Bendiks puts it) “there has to be another method of payment.” (Depo. Bendiks at

P55, LL3-7). As he also explains, “I just take patients that will pay me at time of

service or promise to pay me at a later date, but I don’t take any health insurance.”

(Depo. Bendiks at P49, LL7-9). When he references the “promise to pay at a later

date,” he means “on a lien”. (Depo. Bendiks at P49, LL10-14). In sum, Dr. Bendiks

derives 70% or more of his business from patients with active litigation, either in the

third party world (as here) or in the worker’s compensation world. His practice, as

he admits, is based on litigation.

            Specifically, Mr. Blount has identified $14,778.69 in bills issued by Dr.

Bendiks for services that either were not properly documented or were “unbundled”

in a classic example of billing fraud. Ex. A. Mr. Blount has additionally identified

$54,488.35 worth of bills that were issued at rates exceeding the 75th percentile of

the Atlanta market, plus another $5,663.04 of prescription drug bills that exceed

reasonable and customary charges. All told, Dr. Bendiks’s billing irregularities and

M0503567.1 14256                            12
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 13 of 17




over-charges amount to $74,930.08 in over-charged or un-bundled (fraudulent) bills.

            Notably, the figure of $74,930.08 in over-chares gives Dr. Bendiks credit for

being in the top 25% of doctors in the Atlanta market, by comparing his rate with

the 75th percentile of charges for similar procedures by similar doctors in our city.

If one instead compares the bills to the market average, i.e. the 50th percentile for

billing, then Dr. Bendiks’s bill is inflated by $86,085.66, representing an over-

billing rate of 322% of actual market averages.

            Defendant should be allowed to put up evidence showing that Dr. Bendiks’s

litigation-focused practice has resulted in a number of billing irregularities,

including both over-charging (based on comparable rates charged by other

physicians for the same work) and outright billing fraud, which Dr. Bendiks

characterizes as mistakes or unintentional oversights. In addition to the 11 th Circuit’s

recent decision in Showan, confirming that Mr. Blount’s testimony is acceptable and

will not unreasonably enlarge these proceedings, Dr. Bendiks’s own admissions

during his deposition also fundamentally changed the picture of how his bills can be

fairly presented to the jury. Dr. Bendiks’s personal credibility in claiming his billing

errors were a “mistake” is called into question by the voluminous number of over-

charges Mr. Blount has identified, representing a 322% inflation rate. Defendant has

a bona fide need to rebut Dr. Bendiks’s testimony with Mr. Blount’s evidence.

M0503567.1 14256                              13
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 14 of 17




Coupled with the simultaneous revelation at Dr. Bendiks’s deposition that his own

staff referred plaintiff to Omni Funding Company in order to secure partial pre-

payment for the procedures he rendered, Dr. Bendiks’s bias, intent, and motive is

also in question here. His billing practices go to that question.

            Mr. Blount has advised that he is generally available to be deposed during the

remaining Discovery period except on the following dates: June 4, 5, 6, 7, and 31;

July 22 and July 31. Likewise, Defense counsel is generally available to accomplish

the deposition of Mr. Blount during the remaining Discovery period.

                                       CONCLUSION

            Based on the case law guidance, Mr. Blount’s recent approval by the 11th

Circuit (as well as Georgia’s Court of Appeals) in cases in which he offered

practically identical testimony, and based upon Dr. Bendiks’s own admissions of

record as to his billing practices and litigation-focused business model, Defendant

respectfully requests that this Court reconsider its ruling excluding Mr. Blount from

testifying in this case.




M0503567.1 14256                              14
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 15 of 17




            SO MOVED this 3rd day of June, 2019.

                                          McMICKLE, KUREY & BRANCH, LLP


                                          By:   /s/ Zach M. Matthews
                                                ZACH M. MATTHEWS
                                                Georgia Bar No.: 211231
                                                Attorney for Defendant Barnaby
217 Roswell Street, Suite 200
Alpharetta, Georgia 30009
Telephone: (678) 824-7800
Facsimile: (678) 824-7801
Email:       zmatthews@mkblawfirm.com




M0503567.1 14256                           15
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 16 of 17




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

    ANGEL BARBER,

                    Plaintiff,

    v.                                             CIVIL ACTION FILE NO.:
                                                   1:18-CV-04925-AT
    GARY BARNABY,

                    Defendants.


                                 CERTIFICATE OF SERVICE
            This is to certify that I have this day served a copy of the foregoing MOTION

TO RECONSIDER EXCLUSION OF LAMAR BLOUNT to be filed

electronically with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to the following attorneys of

record:

 Timothy J. Gardner                             Adam Joffe
 Henrietta G. Brown                             Goodman, McGuffey, LLP
 Gardner Trial Attorneys, LLC                   3340 Peachtree Road, NE, Suite 2100
 3100 Cumberland Blvd., Suite 1470              Atlanta, GA 30326-1084
 Atlanta, GA 30339                              Attorney for American Family
 Attorneys for Plaintiff                        Insurance Company

 Thomas C. Grant
 Gary Freed
 Desmond Dennis
 Freed Howard, LLC

M0503567.1 14256                              16
              Case 1:18-cv-04925-AT Document 56 Filed 06/03/19 Page 17 of 17




 101 Marietta Street, NW, Suite 3600
 Atlanta, Georgia 30303
 Attorneys for Non-Parties Erik Thor
 Bendiks, M.D., and Georgia Spine &
 Orthopaedics, LLC

            This 3rd day of June, 2019.

                                          MCMICKLE, KUREY & BRANCH, LLP


                                          BY: /s/ Zach M. Matthews
                                              ZACH M. MATTHEWS
                                              Georgia Bar No. 211231
                                              Attorney for Defendant

217 Roswell Street, Suite 200
Alpharetta, GA 30009
Telephone: (678) 824-7800
Facsimile: (678) 824-7801




M0503567.1 14256                           17
